Citation Nr: 0835588	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-30 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
type II, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that additional relevant evidence 
was received at the Board in September 2008.  The appellant 
has not waived initial agency of original jurisdiction (AOJ) 
consideration of the evidence.  

An August 2005 rating decision shows that the appellant is 
service connected for diabetes type II, and a 40 percent 
evaluation has been assigned under Diagnostic Code 7913.  The 
decision reflects that separate ratings have been assigned 
for peripheral neuropathy of the right and left lower 
extremities due to diabetes mellitus.  The appellant asserts 
that he meets the criteria for a 60 percent rating for 
diabetes mellitus.  

The Board notes that under Diagnostic Code 7913, diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities warrants a 40 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913. 



The Board notes that a private record, dated in May 2003, 
notes a reported history of a restricted diet.  It was noted 
that he refrained from strenuous activity.  

In an addendum to a March 2004 VA examination report, the 
examiner stated that the appellant had some restriction of 
physical activities because of his diabetes mellitus.  It was 
noted that he should not do heavy exertional activities or 
strenuous activities because of frequently reported episodes 
of hypoglycemia.  

In a March 2004 statement in support of the claim, the 
appellant stated that he had a hypoglycemic reaction while in 
a meeting with a VA vocational rehabilitation counselor.  The 
Board notes that the vocational rehabilitation folder has not 
been associated with the claims file.  

The January 2005 VA examination report reflects that the 
appellant is on a restricted diet due to his cholesterol and 
kidney disease.  The report notes that he had had 
hypoglycemic reactions, and also identified other problems 
related to his transplant medicines.  The examiner noted the 
appellant's reported history of having bone density which put 
him at high risk for fractures.  It was also noted that he 
had kyphosis secondary to the decreased bone density, and had 
been told that he had demineralization of his lumbar spine, 
and had been developing compression fractures or had the 
potential for developing compression fractures.  The 
appellant stated that he had hypoglycemic reactions related 
to diabetes mellitus.  The examiner noted that there was no 
evidence for hypoglycemic reactions and no documentation of 
low blood sugar.  

In a September 2005 VA Form 9, the appellant indicated that 
he had monthly visits with his private physicians, and that 
his wife, who is a nurse technician, checked his feet about 
three times per week and checked his blood sugar and blood 
pressure on a daily basis.  The Board finds that further 
development in necessary in order to determine the current 
degree of impairment due to diabetes mellitus.  





Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the 
appellant's vocational rehabilitation 
folder with the claims file.  

2.  The AOJ should schedule the appellant 
for an appropriate VA examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  The examiner 
should identify all 
symptoms/manifestations related to the 
appellant's diabetes mellitus.  The 
examiner should provide an opinion in 
regard to the degree of impairment due to 
diabetes mellitus.  A complete rationale 
should accompany all opinions provided.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable time in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

